UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7535



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES TYRONE PUGH, a/k/a Tyke,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Chief District Judge. (CR-93-43, CA-96-194-5)


Submitted:   January 6, 1998              Decided:   January 20, 1998


Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Tyrone Pugh, Appellant Pro Se. Samuel Gerald Nazzaro, Jr.,
Assistant United States Attorney, Lisa Grimes Johnston, OFFICE OF
THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Pugh, No. CR-93-43; CA-96-194-5 (N.D.W. Va.
Sept. 26, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2